Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 1 of 20




                                      UNITED STATES DISTRICT COURT

                                   NORTHERN DISTRICT OF CALIFORNIA



                                                             Case No. C
                   Plaintiff,                                STIPULATED PROTECTIVE ORDER FOR
                                                             LITIGATION INVOLVING PATENTS,
          v.                                                 HIGHLY SENSITIVE CONFIDENTIAL
                                                             INFORMATION AND/OR TRADE
                                                             SECRETS
                   Defendant.



 1.        PURPOSES AND LIMITATIONS

           Disclosure and discovery activity in this action are likely to involve production of confidential,

 proprietary, or private information for which special protection from public disclosure and from use for any

 purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate to

 and petition the court to enter the following Stipulated Protective Order. The parties acknowledge that this

 Order does not confer blanket protections on all disclosures or responses to discovery and that the protection

 it affords from public disclosure and use extends only to the limited information or items that are entitled to

 confidential treatment under the applicable legal principles. The parties further acknowledge, as set forth in

 Section 14.4, below, that this Stipulated Protective Order does not entitle them to file confidential

 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the

 standards that will be applied when a party seeks permission from the court to file material under seal.

 2.        DEFINITIONS

           2.1     Challenging Party: a Party or Non-Party that challenges the designation of information or

 items under this Order.

           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,

 stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

 26(c).

           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as their

 support staff).
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 2 of 20




 1            [2.4     Optional: Designated House Counsel: House Counsel who seek access to “HIGHLY

 2    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.]

 3            2.5      Designating Party: a Party or Non-Party that designates information or items that it

 4    produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

 5    – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”].

 6            2.6      Disclosure or Discovery Material: all items or information, regardless of the medium or

 7    manner in which it is generated, stored, or maintained (including, among other things, testimony, transcripts,

 8    and tangible things), that are produced or generated in disclosures or responses to discovery in this matter.

 9            2.7      Expert: a person with specialized knowledge or experience in a matter pertinent to the

10    litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a consultant

11    in this action, (2) is not a past or current employee of a Party or of a Party’s competitor, and (3) at the time

12    of retention, is not anticipated to become an employee of a Party or of a Party’s competitor.

13            2.8      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

14    extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or Non-Party

15    would create a substantial risk of serious harm that could not be avoided by less restrictive means.

16            [2.9     Optional: “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items:

17    extremely sensitive “Confidential Information or Items” representing computer code and associated

18    comments and revision histories, formulas, engineering specifications, or schematics that define or

19    otherwise describe in detail the algorithms or structure of software or hardware designs, disclosure of which

20    to another Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

21    less restrictive means.]

22            2.10     House Counsel: attorneys who are employees of a party to this action. House Counsel does

23    not include Outside Counsel of Record or any other outside counsel.

24            2.11     Non-Party: any natural person, partnership, corporation, association, or other legal entity

25    not named as a Party to this action.

26            2.12     Outside Counsel of Record: attorneys who are not employees of a party to this action but

27    are retained to represent or advise a party to this action and have appeared in this action on behalf of that

28    party or are affiliated with a law firm which has appeared on behalf of that party.
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 3 of 20




 1             2.13    Party: any party to this action, including all of its officers, directors, employees, consultants,

 2    retained experts, and Outside Counsel of Record (and their support staffs).

 3             2.14    Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

 4    this action.

 5             2.15    Professional Vendors: persons or entities that provide litigation support services (e.g.,

 6    photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

 7    retrieving data in any form or medium) and their employees and subcontractors.

 8             2.16    Protected Material: any Disclosure or Discovery Material that is designated as

 9    “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” [Optional: or as

10    “HIGHLY CONFIDENTIAL – SOURCE CODE.”]

11             2.17    Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

12    Party.

13    3.       SCOPE

14             The protections conferred by this Stipulation and Order cover not only Protected Material (as

15    defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

16    excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

17    presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

18    conferred by this Stipulation and Order do not cover the following information: (a) any information that is in

19    the public domain at the time of disclosure to a Receiving Party or becomes part of the public domain after

20    its disclosure to a Receiving Party as a result of publication not involving a violation of this Order, including

21    becoming part of the public record through trial or otherwise; and (b) any information known to the

22    Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a source

23    who obtained the information lawfully and under no obligation of confidentiality to the Designating Party.

24    Any use of Protected Material at trial shall be governed by a separate agreement or order.

      4.       DURATION
25
               Even after final disposition of this litigation, the confidentiality obligations imposed by this Order
26
      shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise
27
      directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this
28
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 4 of 20




 1    action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all

 2    appeals, rehearings, remands, trials, or reviews of this action, including the time limits for filing any motions

 3    or applications for extension of time pursuant to applicable law.

      5.       DESIGNATING PROTECTED MATERIAL
 4
               5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-
 5
      Party that designates information or items for protection under this Order must take care to limit any such
 6
      designation to specific material that qualifies under the appropriate standards. To the extent it is practical to
 7
      do so, the Designating Party must designate for protection only those parts of material, documents, items, or
 8
      oral or written communications that qualify – so that other portions of the material, documents, items, or
 9
      communications for which protection is not warranted are not swept unjustifiably within the ambit of this
10
      Order.
11
               Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be
12
      clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or
13
      retard the case development process or to impose unnecessary expenses and burdens on other parties)
14
      expose the Designating Party to sanctions.
15
               If it comes to a Designating Party’s attention that information or items that it designated for
16
      protection do not qualify for protection at all or do not qualify for the level of protection initially asserted,
17
      that Designating Party must promptly notify all other parties that it is withdrawing the mistaken designation.
18
               5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,
19
      second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
20
               Material that qualifies for protection under this Order must be clearly so designated before the
21
      material is disclosed or produced.
22
               Designation in conformity with this Order requires:
23
                       (a) for information in documentary form (e.g., paper or electronic documents, but excluding
24
      transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend
25
      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or
26
      “HIGHLY CONFIDENTIAL – SOURCE CODE”] to each page that contains protected material. If only a
27
      portion or portions of the material on a page qualifies for protection, the Producing Party also must clearly
28
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 5 of 20




 1    identify the protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for

 2    each portion, the level of protection being asserted.

 3            A Party or Non-Party that makes original documents or materials available for inspection need not

 4    designate them for protection until after the inspecting Party has indicated which material it would like

 5    copied and produced. During the inspection and before the designation, all of the material made available

 6    for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the

 7    inspecting Party has identified the documents it wants copied and produced, the Producing Party must

 8    determine which documents, or portions thereof, qualify for protection under this Order. Then, before

 9    producing the specified documents, the Producing Party must affix the appropriate legend

10    (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or

11    “HIGHLY CONFIDENTIAL – SOURCE CODE]) to each page that contains Protected Material. If only a

12    portion or portions of the material on a page qualifies for protection, the Producing Party also must clearly

13    identify the protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for

14    each portion, the level of protection being asserted.

15                     (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

16    Designating Party identify on the record, before the close of the deposition, hearing, or other proceeding, all

17    protected testimony and specify the level of protection being asserted. When it is impractical to identify

18    separately each portion of testimony that is entitled to protection and it appears that substantial portions of

19    the testimony may qualify for protection, the Designating Party may invoke on the record (before the

20    deposition, hearing, or other proceeding is concluded) a right to have up to 21 days to identify the specific

21    portions of the testimony as to which protection is sought and to specify the level of protection being

22    asserted. Only those portions of the testimony that are appropriately designated for protection within the 21

23    days shall be covered by the provisions of this Stipulated Protective Order. Alternatively, a Designating

24    Party may specify, at the deposition or up to 21 days afterwards if that period is properly invoked, that the

25    entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

26    EYES ONLY.”

27            Parties shall give the other parties notice if they reasonably expect a deposition, hearing or other

28    proceeding to include Protected Material so that the other parties can ensure that only authorized individuals
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 6 of 20




 1    who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those

 2    proceedings. The use of a document as an exhibit at a deposition shall not in any way affect its designation

 3    as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 4             Transcripts containing Protected Material shall have an obvious legend on the title page that the

 5    transcript contains Protected Material, and the title page shall be followed by a list of all pages (including

 6    line numbers as appropriate) that have been designated as Protected Material and the level of protection

 7    being asserted by the Designating Party. The Designating Party shall inform the court reporter of these

 8    requirements. Any transcript that is prepared before the expiration of a 21-day period for designation shall

 9    be treated during that period as if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

10    EYES ONLY” in its entirety unless otherwise agreed. After the expiration of that period, the transcript shall

11    be treated only as actually designated.

12                     (c) for information produced in some form other than documentary and for any other

13    tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

14    containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

15    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE

16    CODE”]. If only a portion or portions of the information or item warrant protection, the Producing Party, to

17    the extent practicable, shall identify the protected portion(s) and specify the level of protection being

18    asserted.

19             5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

20    qualified information or items does not, standing alone, waive the Designating Party’s right to secure

21    protection under this Order for such material. Upon timely correction of a designation, the Receiving Party

22    must make reasonable efforts to assure that the material is treated in accordance with the provisions of this

23    Order.

24    6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

25             6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

26    confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation is

27    necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant

28    disruption or delay of the litigation, a Party does not waive its right to challenge a confidentiality
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 7 of 20




 1    designation by electing not to mount a challenge promptly after the original designation is disclosed.

 2              6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

 3    providing written notice of each designation it is challenging and describing the basis for each challenge. To

 4    avoid ambiguity as to whether a challenge has been made, the written notice must recite that the challenge to

 5    confidentiality is being made in accordance with this specific paragraph of the Protective Order. The parties

 6    shall attempt to resolve each challenge in good faith and must begin the process by conferring directly (in

 7    voice to voice dialogue; other forms of communication are not sufficient) within 14 days of the date of

 8    service of notice. In conferring, the Challenging Party must explain the basis for its belief that the

 9    confidentiality designation was not proper and must give the Designating Party an opportunity to review the

10    designated material, to reconsider the circumstances, and, if no change in designation is offered, to explain

11    the basis for the chosen designation. A Challenging Party may proceed to the next stage of the challenge

12    process only if it has engaged in this meet and confer process first or establishes that the Designating Party

13    is unwilling to participate in the meet and confer process in a timely manner.

14              6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

15    the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 7 (and in

16    compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of challenge or

17    within 14 days of the parties agreeing that the meet and confer process will not resolve their dispute,

18    whichever is earlier. 1 Each such motion must be accompanied by a competent declaration affirming that the

19    movant has complied with the meet and confer requirements imposed in the preceding paragraph. Failure by

20    the Designating Party to make such a motion including the required declaration within 21 days (or 14 days,

21    if applicable) shall automatically waive the confidentiality designation for each challenged designation. In

22    addition, the Challenging Party may file a motion challenging a confidentiality designation at any time if

23    there is good cause for doing so, including a challenge to the designation of a deposition transcript or any

24    portions thereof. Any motion brought pursuant to this provision must be accompanied by a competent

25

26
      1 Alternative: It may be appropriate in certain circumstances for the parties to agree to shift the burden to move on the Challenging

27    Party after a certain number of challenges are made to avoid an abuse of the process. The burden of persuasion would remain on the
      Designating Party.
28
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 8 of 20




 1    declaration affirming that the movant has complied with the meet and confer requirements imposed by the

 2    preceding paragraph.

 3             The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

 4    Frivolous challenges and those made for an improper purpose (e.g., to harass or impose unnecessary

 5    expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

 6    Designating Party has waived the confidentiality designation by failing to file a motion to retain

 7    confidentiality as described above, all parties shall continue to afford the material in question the level of

 8    protection to which it is entitled under the Producing Party’s designation until the court rules on the

 9    challenge.

10    7.       ACCESS TO AND USE OF PROTECTED MATERIAL

11             7.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed or

12    produced by another Party or by a Non-Party in connection with this case only for prosecuting, defending,

13    or attempting to settle this litigation. Such Protected Material may be disclosed only to the categories of

14    persons and under the conditions described in this Order. When the litigation has been terminated, a

15    Receiving Party must comply with the provisions of section 15 below (FINAL DISPOSITION).

16             Protected Material must be stored and maintained by a Receiving Party at a location and in a secure

17    manner 2 that ensures that access is limited to the persons authorized under this Order.

18             7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

19    court or permitted in writing by the Designating Party, a Receiving Party may disclose any information or

20    item designated “CONFIDENTIAL” only to:

21                       (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

22    said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

23    litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto

24    as Exhibit A;

25                       (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

26

27    2It may be appropriate under certain circumstances to require the Receiving Party to store any electronic Protected Material in
      password-protected form.
28
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 9 of 20




 1    to whom disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

 2    and Agreement to Be Bound” (Exhibit A);

 3                    (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 4    reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

 5    Bound” (Exhibit A);

 6                    (d) the court and its personnel;

 7                    (e) court reporters and their staff, professional jury or trial consultants, and Professional

 8    Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

 9    “Acknowledgment and Agreement to Be Bound” (Exhibit A);

10                    (f) during their depositions, witnesses in the action to whom disclosure is reasonably

11    necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

12    otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition

13    testimony or exhibits to depositions that reveal Protected Material must be separately bound by the court

14    reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

15                    (g) the author or recipient of a document containing the information or a custodian or other

16    person who otherwise possessed or knew the information.

17            7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional:

18    and “HIGHLY CONFIDENTIAL – SOURCE CODE”] Information or Items. Unless otherwise ordered by

19    the court or permitted in writing by the Designating Party, a Receiving Party may disclose any information

20    or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY

21    CONFIDENTIAL – SOURCE CODE”] only to:

22                    (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

23    said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

24    litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto

25    as Exhibit A;

26                    [(b) Optional as deemed appropriate in case-specific circumstances: Designated House

27

28
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 10 of 20




 1     Counsel of the Receiving Party 3 (1) who has no involvement in competitive decision-making, (2) to whom

 2     disclosure is reasonably necessary for this litigation, (3) who has signed the “Acknowledgment and

 3     Agreement to Be Bound” (Exhibit A), and (4) as to whom the procedures set forth in paragraph 7.4(a)(1),

 4     below, have been followed]; 4

 5                         (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

 6     litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as

 7     to whom the procedures set forth in paragraph 7.4(a)(2), below, have been followed];

 8                         (d) the court and its personnel;

 9                         (e) court reporters and their staff, professional jury or trial consultants, 5 and Professional

10     Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

11     “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

12                         (f) the author or recipient of a document containing the information or a custodian or other

13     person who otherwise possessed or knew the information.

14               7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL –

15     ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”]

16     Information or Items to Designated House Counsel 6 or Experts. 7

17                         (a)(1) Unless otherwise ordered by the court or agreed to in writing by the Designating

18     Party, a Party that seeks to disclose to Designated House Counsel any information or item that has been

19

20
       3 It may be appropriate under certain circumstances to limit the number of Designated House Counsel who may access “HIGHLY

21     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information under this provision.
       4 This Order contemplates that Designated House Counsel shall not have access to any information or items designated “HIGHLY

22     CONFIDENTIAL – SOURCE CODE.” It may also be appropriate under certain circumstances to limit how Designated House
       Counsel may access “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information. For example, Designated House
       Counsel may be limited to viewing “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information only if it is filed
23     with the court under seal, or in the presence of Outside Counsel of Record at their offices.

24     5 Alternative: The parties may wish to allow disclosure of information not only to professional jury or trial consultants, but also to
       mock jurors, to further trial preparation. In that situation, the parties may wish to draft a simplified, precisely tailored Undertaking
       for mock jurors to sign.
25
       6Alternative: The parties may exchange names of a certain number of Designated House Counsel instead of following this
26     procedure.
       7 Alternative: “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information or items may be

27     disclosed to an Expert without disclosure of the identity of the Expert as long as the Expert is not a current officer, director, or
       employee of a competitor of a Party or anticipated to become one.
28
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 11 of 20




 1     designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b) first

 2     must make a written request to the Designating Party that (1) sets forth the full name of the Designated

 3     House Counsel and the city and state of his or her residence, and (2) describes the Designated House

 4     Counsel’s current and reasonably foreseeable future primary job duties and responsibilities in sufficient

 5     detail to determine if House Counsel is involved, or may become involved, in any competitive decision-

 6     making. 8

 7                         (a)(2) Unless otherwise ordered by the court or agreed to in writing by the Designating

 8     Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item that has

 9     been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY

10     CONFIDENTIAL – SOURCE CODE”] pursuant to paragraph 7.3(c) first must make a written request to the

11     Designating Party that (1) identifies the general categories of “HIGHLY CONFIDENTIAL –

12     ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”]

13     information that the Receiving Party seeks permission to disclose to the Expert, (2) sets forth the full name

14     of the Expert and the city and state of his or her primary residence, (3) attaches a copy of the Expert’s

15     current resume, (4) identifies the Expert’s current employer(s), (5) identifies each person or entity from

16     whom the Expert has received compensation or funding for work in his or her areas of expertise or to whom

17     the expert has provided professional services, including in connection with a litigation, at any time during

18     the preceding five years, 9 and (6) identifies (by name and number of the case, filing date, and location of

19     court) any litigation in connection with which the Expert has offered expert testimony, including through a

20     declaration, report, or testimony at a deposition or trial, during the preceding five years. 10

21                         (b) A Party that makes a request and provides the information specified in the preceding

22

23     8 It may be appropriate in certain circumstances to require any Designated House Counsel who receives “HIGHLY

       CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information pursuant to this Order to disclose any relevant changes in job duties
24     or responsibilities prior to final disposition of the litigation to allow the Designating Party to evaluate any later-arising competitive
       decision-making responsibilities.
25     9 If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the Expert should

       provide whatever information the Expert believes can be disclosed without violating any confidentiality agreements, and the Party
26     seeking to disclose to the Expert shall be available to meet and confer with the Designating Party regarding any such engagement.
       10 It may be appropriate in certain circumstances to restrict the Expert from undertaking certain limited work prior to the termination

27     of the litigation that could foreseeably result in an improper use of the Designating Party’s “HIGHLY CONFIDENTIAL –
       ATTORNEYS’ EYES ONLY” information.
28
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 12 of 20




 1     respective paragraphs may disclose the subject Protected Material to the identified Designated House

 2     Counsel or Expert unless, within 14 days of delivering the request, the Party receives a written objection

 3     from the Designating Party. Any such objection must set forth in detail the grounds on which it is based.

 4                     (c) A Party that receives a timely written objection must meet and confer with the

 5     Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement within

 6     seven days of the written objection. If no agreement is reached, the Party seeking to make the disclosure to

 7     Designated House Counsel or the Expert may file a motion as provided in Civil Local Rule 7 (and in

 8     compliance with Civil Local Rule 79-5, if applicable) seeking permission from the court to do so. Any such

 9     motion must describe the circumstances with specificity, set forth in detail the reasons why the disclosure to

10     Designated House Counsel or the Expert is reasonably necessary, assess the risk of harm that the disclosure

11     would entail, and suggest any additional means that could be used to reduce that risk. In addition, any such

12     motion must be accompanied by a competent declaration describing the parties’ efforts to resolve the matter

13     by agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the

14     reasons advanced by the Designating Party for its refusal to approve the disclosure.

15             In any such proceeding, the Party opposing disclosure to Designated House Counsel or the Expert

16     shall bear the burden of proving that the risk of harm that the disclosure would entail (under the safeguards

17     proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its Designated House

18     Counsel or Expert.

19     8.      PROSECUTION BAR [Optional]

20             Absent written consent from the Producing Party, any individual who receives access to “HIGHLY

21     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE

22     CODE”] information shall not be involved in the prosecution of patents or patent applications relating to

23     [insert subject matter of the invention and of highly confidential technical information to be produced],

24     including without limitation the patents asserted in this action and any patent or application claiming priority

25     to or otherwise related to the patents asserted in this action, before any foreign or domestic agency,

26

27

28
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 13 of 20




 1     including the United States Patent and Trademark Office (“the Patent Office”). 11 For purposes of this

 2     paragraph, “prosecution” includes directly or indirectly drafting, amending, advising, or otherwise affecting

 3     the scope or maintenance of patent claims. 12 To avoid any doubt, “prosecution” as used in this paragraph

 4     does not include representing a party challenging a patent before a domestic or foreign agency (including,

 5     but not limited to, a reissue protest, ex parte reexamination or inter partes reexamination). This Prosecution

 6     Bar shall begin when access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or

 7     “HIGHLY CONFIDENTIAL – SOURCE CODE”] information is first received by the affected individual

 8     and shall end two (2) years after final termination of this action. 13

 9     9.          SOURCE CODE [Optional]

10                           (a)       To the extent production of source code becomes necessary in this case, a

11     Producing Party may designate source code as “HIGHLY CONFIDENTIAL - SOURCE CODE” if it

12     comprises or includes confidential, proprietary or trade secret source code.

13                           (b)       Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE CODE”

14     shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

15     ONLY” information [Optional: including the Prosecution Bar set forth in Paragraph 8], and may be

16     disclosed only to the individuals to whom “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

17     information may be disclosed, as set forth in Paragraphs 7.3 and 7.4, with the exception of Designated

18     House Counsel. 14

19                           (c)       Any source code produced in discovery shall be made available for inspection, in a

20     format allowing it to be reasonably reviewed and searched, during normal business hours or at other

21     mutually agreeable times, at an office of the Producing Party’s counsel or another mutually agreed upon

22

23     11 It may be appropriate under certain circumstances to require Outside and House Counsel who receive access to “HIGHLY

       CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information to implement an “Ethical Wall.”
24     12   Prosecution includes, for example, original prosecution, reissue and reexamination proceedings.
25     13Alternative: It may be appropriate for the Prosecution Bar to apply only to individuals who receive access to another party’s
       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” technical or source code information pursuant to this Order, such as
26     under circumstances where one or more parties is not expected to produce “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
       ONLY” information that is technical in nature or “HIGHLY CONFIDENTIAL – SOURCE CODE” information,
27     14 It may be appropriate under certain circumstances to allow House Counsel access to derivative materials including “HIGHLY

       CONFIDENTIAL - SOURCE CODE” information, such as exhibits to motions or expert reports,
28
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 14 of 20




 1     location. 15 The source code shall be made available for inspection on a secured computer in a secured room

 2     without Internet access or network access to other computers, and the Receiving Party shall not copy,

 3     remove, or otherwise transfer any portion of the source code onto any recordable media or recordable

 4     device. The Producing Party may visually monitor the activities of the Receiving Party’s representatives

 5     during any source code review, but only to ensure that there is no unauthorized recording, copying, or

 6     transmission of the source code. 16

 7                         (d)       The Receiving Party may request paper copies of limited portions of source code

 8     that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or other papers,

 9     or for deposition or trial, but shall not request paper copies for the purposes of reviewing the source code

10     other than electronically as set forth in paragraph (c) in the first instance. The Producing Party shall provide

11     all such source code in paper form including bates numbers and the label “HIGHLY CONFIDENTIAL -

12     SOURCE CODE.” The Producing Party may challenge the amount of source code requested in hard copy

13     form pursuant to the dispute resolution procedure and timeframes set forth in Paragraph 6 whereby the

14     Producing Party is the “Challenging Party” and the Receiving Party is the “Designating Party” for purposes

15     of dispute resolution.

16                         (e)       The Receiving Party shall maintain a record of any individual who has inspected

17     any portion of the source code in electronic or paper form. The Receiving Party shall maintain all paper

18     copies of any printed portions of the source code in a secured, locked area. The Receiving Party shall not

19     create any electronic or other images of the paper copies and shall not convert any of the information

20     contained in the paper copies into any electronic format. The Receiving Party shall only make additional

21     paper copies if such additional copies are (1) necessary to prepare court filings, pleadings, or other papers

22     (including a testifying expert’s expert report), (2) necessary for deposition, or (3) otherwise necessary for

23

24
       15 Alternative: Any source code produced in discovery shall be made available for inspection in a format through which it could be
25     reasonably reviewed and searched during normal business hours or other mutually agreeable times at a location that is reasonably
       convenient for the Receiving Party and any experts to whom the source code may be disclosed. This alternative may be appropriate
26     if the Producing Party and/or its counsel are located in a different jurisdiction than counsel and/or experts for the Receiving Party.
       16 It may be appropriate under certain circumstances to require the Receiving Party to keep a paper log indicating the names of any

27     individuals inspecting the source code and dates and times of inspection, and the names of any individuals to whom paper copies of
       portions of source code are provided.
28
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 15 of 20




 1     the preparation of its case. Any paper copies used during a deposition shall be retrieved by the Producing

 2     Party at the end of each day and must not be given to or left with a court reporter or any other unauthorized

 3     individual. 17

 4     10.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
                 LITIGATION
 5
                           If a Party is served with a subpoena or a court order issued in other litigation that compels
 6
       disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY
 7
       CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE
 8
       CODE”] that Party must:
 9
                           (a) promptly notify in writing the Designating Party. Such notification shall include a copy
10
       of the subpoena or court order;
11
                           (b) promptly notify in writing the party who caused the subpoena or order to issue in the
12
       other litigation that some or all of the material covered by the subpoena or order is subject to this Protective
13
       Order. Such notification shall include a copy of this Stipulated Protective Order; and
14
                           (c) cooperate with respect to all reasonable procedures sought to be pursued by the
15
       Designating Party whose Protected Material may be affected. 18
16
                           If the Designating Party timely seeks a protective order, the Party served with the subpoena
17
       or court order shall not produce any information designated in this action as “CONFIDENTIAL” or
18
       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL
19
       – SOURCE CODE”] before a determination by the court from which the subpoena or order issued, unless
20
       the Party has obtained the Designating Party’s permission. The Designating Party shall bear the burden and
21
       expense of seeking protection in that court of its confidential material – and nothing in these provisions
22
       should be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful
23

24

25     17 The nature of the source code at issue in a particular case may warrant additional protections or restrictions, For example, it may

       be appropriate under certain circumstances to require the Receiving Party to provide notice to the Producing Party before including
26     “HIGHLY CONFIDENTIAL – SOURCE CODE” information in a court filing, pleading, or expert report.
       18 The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and to afford the

27     Designating Party in this case an opportunity to try to protect its confidentiality interests in the court from which the subpoena or
       order issued.
28
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 16 of 20




 1     directive from another court.

 2     11.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
                 LITIGATION
 3
                           (a)        The terms of this Order are applicable to information produced by a Non-Party in
 4
       this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 5
       ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”]. Such information produced by
 6
       Non-Parties in connection with this litigation is protected by the remedies and relief provided by this Order.
 7
       Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional
 8
       protections.
 9
                           (b)        In the event that a Party is required, by a valid discovery request, to produce a Non-
10
       Party’s confidential information in its possession, and the Party is subject to an agreement with the Non-
11
       Party not to produce the Non-Party’s confidential information, then the Party shall:
12
                                 1. promptly notify in writing the Requesting Party and the Non-Party that some or all
13
       of the information requested is subject to a confidentiality agreement with a Non-Party;
14
                                 2. promptly provide the Non-Party with a copy of the Stipulated Protective Order in
15
       this litigation, the relevant discovery request(s), and a reasonably specific description of the information
16
       requested; and
17
                                 3. make the information requested available for inspection by the Non-Party.
18
                           (c)        If the Non-Party fails to object or seek a protective order from this court within 14
19
       days of receiving the notice and accompanying information, the Receiving Party may produce the Non-
20
       Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a
21
       protective order, the Receiving Party shall not produce any information in its possession or control that is
22
       subject to the confidentiality agreement with the Non-Party before a determination by the court. 19 Absent a
23
       court order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this
24
       court of its Protected Material.
25

26

27     19 The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-Party and to afford

       the Non-Party an opportunity to protect its confidentiality interests in this court.
28
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 17 of 20



       12.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 1
                           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
 2
       Material to any person or in any circumstance not authorized under this Stipulated Protective Order, the
 3
       Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
 4
       disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
 5
       the person or persons to whom unauthorized disclosures were made of all the terms of this Order, and (d)
 6
       request such person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
 7
       attached hereto as Exhibit A.
 8
       13.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 9               MATERIAL

10                         When a Producing Party gives notice to Receiving Parties that certain inadvertently

11     produced material is subject to a claim of privilege or other protection, the obligations of the Receiving

12     Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). 20 This provision is not intended to

13     modify whatever procedure may be established in an e-discovery order that provides for production without

14     prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an

15     agreement on the effect of disclosure of a communication or information covered by the attorney-client

16     privilege or work product protection, the parties may incorporate their agreement in the stipulated protective

17     order submitted to the court.

18     14.       MISCELLANEOUS

19               14.1      Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

20     modification by the court in the future.

21               14.2      Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

22

23     20 Alternative: The parties may agree that the recipient of an inadvertent production may not “sequester” or in any way use the

       document(s) pending resolution of a challenge to the claim of privilege or other protection to the extent it would be otherwise
24     allowed by Federal Rule of Civil Procedure 26(b)(5)(B) as amended in 2006. This could include a restriction against “presenting”
       the document(s) to the court to challenge the privilege claim as may otherwise be allowed under Rule 26(b)(5)(B) subject to ethical
25     obligations.
       An alternate provision could state: “If information is produced in discovery that is subject to a claim of privilege or of protection as
26     trial-preparation material, the party making the claim may notify any party that received the information of the claim and the basis
       for it. After being notified, a party must promptly return or destroy the specified information and any copies it has and may not
27     sequester, use or disclose the information until the claim is resolved. This includes a restriction against presenting the information to
       the court for a determination of the claim.”
28
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 18 of 20




 1     Party waives any right it otherwise would have to object to disclosing or producing any information or item

 2     on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right to

 3     object on any ground to use in evidence of any of the material covered by this Protective Order.

 4             [14.3 Optional: Export Control. Disclosure of Protected Material shall be subject to all applicable

 5     laws and regulations relating to the export of technical data contained in such Protected Material, including

 6     the release of such technical data to foreign persons or nationals in the United States or elsewhere. The

 7     Producing Party shall be responsible for identifying any such controlled technical data, and the Receiving

 8     Party shall take measures necessary to ensure compliance.]

 9             14.4     Filing Protected Material. Without written permission from the Designating Party or a court

10     order secured after appropriate notice to all interested persons, a Party may not file in the public record in

11     this action any Protected Material. A Party that seeks to file under seal any Protected Material must comply

12     with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court order

13     authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule 79-5, a

14     sealing order will issue only upon a request establishing that the Protected Material at issue is privileged,

15     protectable as a trade secret, or otherwise entitled to protection under the law. If a Receiving Party's request

16     to file Protected Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then the

17     Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2)

18     unless otherwise instructed by the court.

19     15.     FINAL DISPOSITION

20                      Within 60 days after the final disposition of this action, as defined in paragraph 4, each

21     Receiving Party must return all Protected Material to the Producing Party or destroy such material. As used

22     in this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any

23     other format reproducing or capturing any of the Protected Material. Whether the Protected Material is

24     returned or destroyed, the Receiving Party must submit a written certification to the Producing Party (and, if

25     not the same person or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by

26     category, where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that

27     the Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

28     reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 19 of 20




 1     to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

 2     memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product, and

 3     consultant and expert work product, even if such materials contain Protected Material. Any such archival

 4     copies that contain or constitute Protected Material remain subject to this Protective Order as set forth in

 5     Section 4 (DURATION).

 6             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 7
       DATED: ________________________ _____________________________________
 8                                            Attorneys for Plaintiff

 9
       DATED: ________________________ _____________________________________
10                                            Attorneys for Defendant
11     PURSUANT TO STIPULATION, IT IS SO ORDERED.

12
       DATED: ________________________ _____________________________________
13                                            [Name of Judge]
                                              United States District/Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 1:19-cv-08345-MKV-DCF Document 54-4 Filed 06/17/20 Page 20 of 20




 1                                                        EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                      I, _____________________________ [print or type full name], of _________________

 4     [print or type full address], declare under penalty of perjury that I have read in its entirety and understand

 5     the Stipulated Protective Order that was issued by the United States District Court for the Northern District

 6     of California on [date] in the case of ___________ [insert formal name of the case and the number and

 7     initials assigned to it by the court]. I agree to comply with and to be bound by all the terms of this

 8     Stipulated Protective Order and I understand and acknowledge that failure to so comply could expose me to

 9     sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

10     manner any information or item that is subject to this Stipulated Protective Order to any person or entity

11     except in strict compliance with the provisions of this Order.

12                      I further agree to submit to the jurisdiction of the United States District Court for the

13     Northern District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

14     even if such enforcement proceedings occur after termination of this action.

15                      I hereby appoint __________________________ [print or type full name] of

16     _______________________________________ [print or type full address and telephone number] as my

17     California agent for service of process in connection with this action or any proceedings related to

18     enforcement of this Stipulated Protective Order.

19

20     Date: _________________________________

21     City and State where sworn and signed: _________________________________

22     Printed name: ______________________________
                      [printed name]
23
       Signature: __________________________________
24                    [signature]
25

26

27

28
